          Case 1:19-cv-02276-AJN Document 25 Filed 05/03/19 Page 1 of 1

                /At\?,.AARONSON RAPPAPORT
                           Aaronson Rappaport Feinstein & Deutsch, LLP

                                                                                               Robert J. Cecala
                                                                                                (212)593-8484
                                                                                          rjeecala@arfdlaw.com
May 2, 2019

Via ECF
Honorable Alison J. Nathan
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
40 Foley Square
New York, NY 10007

Re:    INV ACCELERATOR,LLC v. VESTED INTEREST COMPANY d/b/a GOLDBEAN
       and MX TECHNOLOGIES,INC.
       Our File No: 8000.095
       Index No.:   1:19-cv-02276-AJN

Dear Honorable Judge Nathan:

I represent defendant MX Technologies Inc. in the above matter.

As you are aware, on March 29, 2019, plaintiff filed a motion to remand this action to State
Court and defendant Vested Interest Co. filed an opposition to plaintiffs motion for remand.
Please note that we join our co-defendant's Vested Interest Co.'s Memorandum dated April 26,
2019.

For the purposes of brevity and judicial economy we adopt defendant's Vested Interest Co.'s
arguments and exhibits, as their memorandum is rather comprehensive in addressing the issue of
complete diversity. Therefore, for the reasons stated in defendant's Vested Interest, Co.'s papers
submitted in opposition to the motion, MX Technologies, Inc. respectfully requests that the
plaintiffs motion for remand be denied.

Respectfully,




Robe     C, cala(RJC5886)
RJC:




        NEW YORK CITY 1600 Third Avenue, New York, NY 10016 1212.593.6700
       LONG ISLAND 1390 Old Country Road, Garden Ciry, NY 11530 1516.281.9600
                                www.arfdlaw.corn
